Citation Nr: 9927356	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to a TDIU.

A March 1998 Board decision accepted a January 1998 VA Form 
646 as a timely-filed Notice of Disagreement.  In September 
1998 the RO provided the veteran with a Statement of the Case 
after which veteran timely filed a substantive appeal later 
that month.  Therefore, the appeal is perfected and this 
matter is now properly before the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable resolution of this appeal.

2.  The veteran has completed 12 years of school with work 
experience as a maintenance mechanic/foreman and last worked 
in July 1987.

3.  The veteran is service connected for low back strain with 
degenerative joint disease and disc disease evaluated at 60 
percent disabling and residuals of a brain concussion 
evaluated as noncompensable.

4.  The evidence does not demonstrate that the veteran's 
service-connected disabilities are of a nature and severity 
so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.340, 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is unable to continue to work as a 
result of his service-connected low back strain with 
degenerative joint disease and disc disease and his residuals 
of a brain concussion because he is no longer able to lift 
heavy objects, walk, crouch and maneuver his body 
sufficiently to function effectively on the job.  He also 
contends that he experiences substantial and debilitating 
pain that precludes his employment.

The Board finds that the claim is well grounded, see 38 
U.S.C.A. § 5107(a) (West 1991), because it is not implausible 
when the evidence is viewed in the light most favorable to 
the veteran.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board is also satisfied that the facts are properly and 
sufficiently developed to the extent possible.

A veteran is entitled to a TDIU upon showing that service-
connected disabilities are so severe as to render it 
impossible for an average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 3.340, 3.341, 4.16 (1998).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  See Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience, but not his age or impairment 
caused by nonservice-connected disabilities.  See 38 U.S.C.A. 
§§ 3.341, 4.16, 4.19 (1998).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  See 38 
C.F.R. § 4.16(a).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU under an 
extraschedular analysis.  Id.

In this case, it is clear that the veteran does not meet 
minimum TDIU percentage requirements because combination of 
his two service-connected disabilities does not produce at 
least 70 percent total disability.  The veteran is service 
connected for two disabilities, only one of which is 
compensable, for a total disability rating of 60 percent.  He 
was service connected for low back strain with degenerative 
joint disease and disc disease by a March 1993 rating 
decision that assigned a 20 percent disability rating.  The 
RO increased the rating to 40 percent in September 1995 and 
to 60 percent in February 1997.  A 60 percent rating is the 
highest schedular rating available for a spinal disorder 
absent a showing of residuals of a lumbar fracture or 
ankylosis of the spine at an unfavorable angle.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (1998).  The 
Board upheld the 60 percent rating by a March 1998 decision.  

The only medical evidence associated with the claims file 
after the Board's decision are VA progress, treatment and 
examination reports from August 1996 to April 1998 and 
medical records pertaining to a March 1987 Social Security 
Administration (SSA) decision finding the veteran disabled.  
This evidence and all other medical evidence associated with 
the claims file fails to disclose residuals of a lumbar 
fracture or ankylosis of the spine at an unfavorable angle.  
Therefore, the veteran's current 60 percent rating for low 
back strain with degenerative joint disease and disc disease 
is appropriate.  In addition, the veteran was service 
connected for residuals of a brain concussion by a March 1993 
RO decision that also assigned a noncompensable disability 
rating which has remained in effect ever since.  The claims 
file includes no medical evidence indicating that this 
disorder is symptomatic or productive of industrial 
impairment.  Therefore, a noncompensable disability rating 
for the veteran's residuals of a brain concussion is 
appropriate.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(1998).

Neither is the veteran entitled to a TDIU under an 
extraschedular analysis.  The veteran's service personnel 
records and TDIU application state that he had completed 12 
years of school, nearly 20 years of occupational experience 
as a mechanic maintenance foreman and that he last worked in 
July 1997.  At his June 1998 RO hearing the veteran suggested 
that his deteriorating back disability was responsible for 
his inability to work, notwithstanding other nonservice-
connected disorders.  However, SSA records clearly reveal not 
only that the veteran's back disorder was not the sole cause 
of his unemployability but that it was not even the primary 
cause.  The March 1987 SSA disability determination lists the 
primary cause of the veteran's inability to work as ischemic 
heart disease with lumbar strain listed as a secondary 
diagnosis.  In his application for SSA disability benefits 
the veteran described his disabling condition as including 
triple heart bypass, three heart attacks, two heart 
blockages, diabetes, ulcer and L3-L4 spinal disc rupture.  

In a March 1987 letter, one of the veteran's physicians noted 
that the veteran's back disorder "markedly limits his 
physical activity" but that the veteran was "totally 
disabled by angina pectoris."  Neither the physician's 
letter nor other medical evidence associated with the claims 
file suggests that the veteran's back disability was so 
severe as to leave him totally occupationally incapacitated.  
In fact, the veteran's own hearing testimony suggested that 
his years of maintenance experience might permit him to work 
effectively as a supervisor in a position requiring no 
strenuous back exertion.  In light of the foregoing, the 
Board finds that there is insufficient objective evidence 
upon which to base a conclusion that the veteran's back 
disorder, alone, renders him unemployable.  Therefore, the 
veteran is not entitled to a TDIU under an extraschedular 
analysis.  See 38 C.F.R. § 4.16(b).

In consideration of the foregoing, the Board finds that the 
veteran has not demonstrated that he is unable to obtain or 
maintain substantially gainful employment due solely to his 
service-connected disabilities.  Consequently, a 
preponderance of the evidence is against the claim and the 
veteran is not entitled to a total evaluation based upon 
individual unemployability due to service-connected 
disabilities.


ORDER

A total evaluation based upon individual unemployability due 
to service-connected disabilities is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

